DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-11, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sirigu et al. (US Pub No 2011/0088983 A1) in view of Ishioka et al. (US Pub No 2007/0089938 A1) 
Re claims 1, 9, 17, a safety brake (46) disposed on the car and adapted to be wedged against the guide rail when moved from a non-braking state (state shown in fig. 2) into a braking state (state shown in fig. 3); a rod (44) operably coupled to the safety brake, the rod configured to move the safety brake between the non-braking state and braking state (transition from fig. 2 to fig. 3); a magnetic brake (66,70) operably coupled to the rod and disposed adjacent to the guide rail, the magnetic brake configured to move between an engaging position (position in fig. 3) and a non-engaging position (position in fig. 2), the magnetic brake, when in the engaging position contemporaneously with motion of the car, moving the rod in a direction to thereby move the safety brake from the non-braking state into the braking state (by inspection, when 70 is engaged with 24 and the car is moving, this would cause 44 to pull 46 into portion 60); and an electromagnetic component (64), wherein the electromagnetic component is configured to hold the magnetic brake with a hold power in the non-engaging position (par 0023); a biasing member (68) configured to move the magnetic brake in a direction parallel to an actuation axis into the engaging position (fig. 3), wherein the biasing member is configured to provide a repulsion force to direct the magnetic brake to the engaging position (par 0023).
Re claims 2, 10, a safety controller (32) in electrical communication with the electromagnetic component, the safety controller configured to control the hold power (par 0018).
Re claims 3, 11, 
Re claims 8, 16, wherein the safety controller is further configured to increase the hold power to return the magnetic brake to the rail-non-engaging position following the at least one of reduction and elimination of the hold power (par 0025).
Sirigu does not clearly disclose:
Re claims 1, 9, 17, wherein the magnetic brake includes a magnet configured to create a magnetic attraction of the magnetic brake to the electromagnetic component, wherein the hold power cooperates with the magnetic attraction of the magnet to the electromagnetic component to hold the magnetic brake in the non-engaging position, wherein the repulsion force is greater than the magnetic attraction, wherein the repulsion force is less than a sum of the magnetic attraction plus the hold power.
However, Ishioka teaches an elevator brake actuator (fig. 2):
Re claims 1, 9, 17, wherein the magnetic brake includes a magnet (25) configured to create a magnetic attraction of the magnetic brake to the electromagnetic component (24), wherein the hold power cooperates with the magnetic attraction of the magnet to the electromagnetic component to hold the magnetic brake in the non-engaging position (25 is passively attracted to 24, the energized 24 will provide increased attraction via the hold power), wherein the repulsion force (repulsion force of biasing member 23) is greater than the magnetic attraction, wherein the repulsion force is less than a sum of the magnetic attraction plus the hold power (par 0049-50: the repulsion force would have to be greater than the magnetic attraction an less than a sum of the magnetic attraction plus the hold power in order to actuate the braking mechanism, otherwise the system would be inoperable).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a magnet, as taught by Ishioka, to increase the attractive force, . 

 Response to Arguments
Applicant's arguments filed on 6/16/2021 have been fully considered but they are not persuasive. 
On page 7 of the Remarks, Applicant requests rejoinder of claims 7 and 15 because the contact areas A1 and A2 are useable with the elected embodiment of Figs. 2 and 4. Examiner respectfully disagrees. Claims 7 and 15 requires A2 to be greater than A1 (see fig. 6) while fig. 2 shows the magnetic brake contact area A2 at 62 would be smaller than A1.
On page 9, Applicant argues Ishioka does not provide disclosure to the claimed magnitude of the repulsion force. Examiner respectfully disagrees. Ishioka fig. 2 shows a state where the repulsion force of the biasing member 23 is overcome by both of the magnetic attraction of permanent magnet 25 and hold power of electromagnetic component 24. This reads on the claimed “the repulsion force is less than a sum of the magnetic attraction plus the hold power.” Fig. 3 shows a state where no power is supplied to electromagnetic component 24, as such no hold power exist. In this state, the magnetic attraction of permanent magnet 25 alone is not enough to overcome the repulsion force of biasing member 23. This reads on the claimed “the repulsion force is greater than the magnetic attraction.” As such, it is believed that Ishioka teaches the claimed magnitude of the repulsion force.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Minh Truong/Primary Examiner, Art Unit 3654